IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: S.S.W., A MINOR IN RE: S.F.W., A : No. 349 WAL 2017
MINOR                                   :
                                        :
                                        : Petition for Allowance of Appeal from
PETITION OF: J.M.W.                     : the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 1st day of November, 2017, the Petition for Allowance of Appeal

is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.